Cole, J.
I. We first notice the right of the intervenors under the assignment by Berryhill, the mortgagee in the paramount mortgage. The property mortgaged to him and now in controversy was sold, subject to redemption, in satisfaction of his mortgage. He had received the amount due him, through the sheriff, from the purchaser at the sale. This was a satisfaction of all his lien upon, claim to, or interest in the mortgaged property. The purchaser acquired the right to demand of and receive from the sheriff a deed to and the possession of the property, at the expiration of one year from the date of his purchase, unless in the meantime the debtor, mortgagor or some creditor of his should, pursuant to statute, redeem the property by paying the amount bid with ten per cent thereon, etc. This is just the measure of the right he acquired by the purchase. As to the defendant in the foreclosure *568judgment, the statute also expressly declares that from the day of sale until the expiration of the year he is “ entitled to the possession of the property” (Rev., § 3332. See, also, §§ 3364 and 3371). " JBerryhill, the mortgagee, then had no right to receive the rent, for his debt was fully paid. He could not, therefore, transfer any right by his assignment. Pinkerton, the purchaser, had no fight to the rent, because the judgment defendant is by statute entitled to the possession, which draws to it the rent.
II. We next inquire as to the right of the intervenors by virtue of the mortgage originally made by Richard JB. Hill to Henry Hill, and by him assigned and confirmed to the intervenor, Langdon S. Ward, trustee. This mortgage confers upon the mortgagee the right to take possession upon condition broken. If this event has happened, the right to the rent, which is incident to possession, is clearly with the intervenor. Whether the condition of the mortgage is broken, depends upon the legal effect, or proper construction of the language of the agreement, made September 1, 1870, between said Ward, trustee, Henry Hill and Richard B. Hill. If, by that agreement, the time for the payment of the two notes for twenty-five hundred dollars each, of date March 15, 1865, made by Richard B. Hill to Henry Hill, and by him indorsed to Ward, trustee, was extended till 1872, etc., then .the condition of the mortgage is not broken, and the .intervenors are not entitled to the possession or rent. If .the tim.e for payment was not extended, then the condition is broken, and the intervenors are thus entitled.
The material words of that agreement are as follows: “ And the balance of my debt, as trustee aforesaid, I hereby agree with said Hill, may remain subject to futurepayments. And the said Richard B. Hill hereby agrees with the said Ward that he will pay him said balance of five thousand dollars with interest from this date, September 1, 1870, as follows: One thousand dollars in each of the *569years 1872, ’3, ’4, ’5 and ’6.” It seems to us, upon a fair reading of this agreement, that it conveys the idea of giving further time for the payment of the notes then past due; that this is its plain and ordinary meaning: A close analysis of the language used, as well as a review of the situation and relation of the parties, would lead to the same conclusion. It is an agreement — “ I hereby agree,” and not a mere gratuity, or intimation of a purpose to' indulge the debtor, simply. He agrees that the notes “ may remavn subject to futnvre payments.” How might they remain, if payment can be demanded and enforced at once ? How could they be subject to future payment, if Ward might demand and enforce payment now? What future payment was intended, unless it was that immediately thereafter specified in the agreement itself? These questions awake unmistakable responses confirming our construction as above.
Again, R. 33. Hill was the maker of the notes, and the principal debtor. Henry Hill was only an indorser, though his liability was fixed and acknowledged. The agreement accepts the promise of the principal debtor for future payment in fixed installments, and this is inconsistent with the claim of a right to enforce immediate payment from the indorser. R. 33. Hill had, as a bankrupt, been discharged from liability to pay the debt; an extension of time would constitute a valid consideration for his new promise to pay. We are very clear and entirely agreed in our opinion, that the judgment of the district court was erroneous and must be
Reversed.